BARHAM, J.,
is of the opinion the writ of mandamus should issue ordering the trial judge to sign the Bills of Exceptions so that the relator’s appeal can be lodged here. More than one year has elapsed since the order of appeal and the Bills have been submitted for 2 months to the judge. We have supervisory jurisdiction and it should be exercised promptly to expedite appeals. The trial court should be ordered to comply immediately. His promise of action in the “near future” does not satisfy me that the relator has any relief.